 Case 2:19-cv-01779-APG-BNW Document 26
                                     25 Filed 11/04/20
                                              11/03/20 Page 1 of 4



 1 ANDREW C. GREEN, ESQ.
   Nevada Bar No. 9399
 2 NATHANIEL T. COLLINS, ESQ.
   Nevada Bar No. 15027
 3 KOELLER NEBEKER CARLSON
   & HALUCK, LLP
 4 400 S. 4th Street, Suite 600
   Las Vegas, NV 89101
 5 Phone: (702) 853-5500
   Fax: (702) 853-5599
 6 Andrew.green@knchlaw.com
   Nathaniel.collins@knchlaw.com
 7 Attorneys for Defendant,
   LIBERTY INSURANCE CORPORATION
 8 erroneously sued as LIBERTY MUTUAL INSURANCE
   and LIBERTY MUTUAL INSURANCE CORPORATION
 9
                              UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11
   DARLENE CARTER, an individual; and        ) CASE NO.: 2:19-cv-01779-APG-BNW
12 DAVID BIANCO, an individual               )
                                             ) STIPULATION AND ORDER FOR
13                              Plaintiffs,  ) FORTY-FIVE (45) DAY EXTENSION OF
                                             ) DATES WITHIN SCHEDULING ORDER
14 vs.                                       )
                                             ) [FOURTH REQUEST]
15 LIBERTY MUTUAL INSURANCE, a foreign )
   entity, LIBERTY INSURANCE                 )
16 CORPORATION, a foreign corporation,       )
   DOES I –X, ROE CORPORATIONS I-X,          )
17 inclusive,                                )
                                             )
18                              Defendants.  )

19          COME NOW, Defendant, LIBERTY INSURANCE CORPORATION erroneously

20 sued as LIBERTY MUTUAL INSURANCE and LIBERTY MUTUAL INSURANCE

21 CORPORATION (hereinafter also referred to as “Liberty Mutual” or “Defendant”), by and

22 through its attorneys, the law firm of KOELLER, NEBEKER, CARLSON & HALUCK, LLP,

23 and Plaintiffs, DARLENE CARTER and DAVID BIANCO (hereinafter “Plaintiffs”), by and

24 through their attorneys of record, Steven Mack, Esq., of GIBBS GIDEN LOCHER TURNER

25 SENET & WITTBRODT LLP and hereby submit this joint stipulated request to extend the

26 time for the remaining discovery deadlines by forty-five (45) days.

27          As an initial matter, the parties specifically note for the Court the instant request to

28 extend time and discovery is in direct response to impacts upon witness availability.

                                                 Page 1 of 4                          606319
 Case 2:19-cv-01779-APG-BNW Document 26
                                     25 Filed 11/04/20
                                              11/03/20 Page 2 of 4



 1      A. Statement of Completed Discovery.

 2          The parties have performed initial disclosures of witnesses and documents as well as

 3 supplemental disclosures of documents that were obtained via subpoenas to non-parties. The

 4 Defendant served subpoenas for records from the Custodian of Records for non-parties

 5 Affordable Home Services d/b/a D Best Plumbing, Ariat Roofing, Inc., Belfor USA Group,

 6 Inc., City of Las Vegas Department of Building & Safety, DALLASWHITE Corporation,

 7 Desert Home Electric, Eco Electric, FieldAware, Innovation Group, Nevada Contractors Board,

 8 TLC Roof Services, and Williams Electric. Of the non-parties served with subpoenas,

 9 Affordable Home Services d/b/a D Best Plumbing, Belfor USA, City of Las Vegas Department
10 of Building and Safety, DALLASWHITE Corporation, Desert Home Electric, Eco Electric,

11 FieldAware, Innovation Group, TLC Roof Services, and Williams Electric have responded and

12 provided documents. The parties subject to subpoenas requested extensions of time to respond

13 to provide documents, resulting in delayed receipt of materials. All of the documents received

14 in response to subpoenas have been produced to Plaintiffs. Defendant has also deposed Plaintiff

15 David Bianco, and has requested to depose Plaintiff Darlene Carter and Plaintiffs’ experts.

16         Plaintiffs also served interrogatories and requests for production of documents, and

17 responses have been served. Plaintiffs and Defendant have also retained litigation consultants;

18 Plaintiffs have also served subpoenas on Innovative, Belfor and Dallaswhite. Plaintiffs have

19 also    conducted    multiple    depositions   including     Innovative   representatives,     Belfor

20 representatives,    Dallswhite    representatives,    Defendant’s    experts,   and    Defendant’s

21 representative, August Nardoni. Plaintiffs have also requested the depositions of Liberty

22 Insurance Corporation employees, Matt Degelormo, and Wanda Chambers.

23      B. Statement of Discovery that Remains to be Completed.

24         Depositions of Plaintiff Darlene Carter and litigation consultants are anticipated as well

25 as the depositions set and yet to be held by Plaintiffs as referenced above. Entities involved

26 with the observation, evaluation, restoration, and repair cost estimates may be deposed,

27 although the number of such depositions may be reduced by the outcome of expert consulting

28 and opinions.

                                                  Page 2 of 4                            606319
 Case 2:19-cv-01779-APG-BNW Document 26
                                     25 Filed 11/04/20
                                              11/03/20 Page 3 of 4



 1            Plaintiffs also anticipate deposition of party affiliates, including representative of the

 2 Nevada State Contractor’s Board as well as the City of Las Vegas Inspector.

 3            Further, it is anticipated that the experts will be updating their reports after the

 4 depositions are completed.

 5      C. Statement Supporting the Necessity of Extending Dates within the Scheduling
     Order.
 6
              The extension of time is requested to accommodate both parties’ adherence to guidance
 7
     of the Center for Disease Control and the Court for implementation of restrictions to avoid
 8
     spread and contraction of spread of COVID-19. The extension is also specifically necessary to
 9
     accommodate rescheduling of depositions and discovery previously scheduled by Plaintiffs and
10
     allow for the scheduling of Plaintiff Darlene Carter and Plaintiffs’ designated experts. In
11
     particular Plaintiffs have scheduled depositions for Matt Degelormo and Wanda Chambers.
12
     These depositions have been delayed due to efforts to coordinate out-of-state depositions for
13
     remote appearance for the parties and attorneys to avoid travel. The additional time the parties
14
     jointly request herein is intended to accommodate the anticipated delay, but the parties
15
     nonetheless also note they are aware of some potential that additional delays and resulting
16
     requests for further extensions may precipitate if meeting/deposition restrictions and guidance
17
     for avoidance are also extended. Additionally, the extension of time allows for Defendant to
18
     request the depositions of Plaintiff Darlene Carter and Plaintiffs’ designated experts.
19
           D. Proposed Revised Schedule
20
              With a forty-five (45) day discovery extension of the remaining discovery deadlines, as
21
     well as the total time for discovery, the new discovery cut-off date will be December 18, 2020.
22
     The Parties propose to extend the remaining discovery deadlines in this case by forty-five (45)
23
     days, and the resulting changes to the scheduling order will result in the following:
24
              Close of Discovery: Currently, the close of discovery is November 6, 2020. The
25
              proposed cut-off date is December 18, 2020, although expert report updates could
26
              extend beyond this date depending on the completion of the depositions.
27
     ///
28

                                                    Page 3 of 4                           606319
 Case 2:19-cv-01779-APG-BNW Document 26
                                     25 Filed 11/04/20
                                              11/03/20 Page 4 of 4



 1        Dispositive Motions: Dispositive motions will be made no later than January 19, 2021,

 2        which does not exceed the outside limit of thirty (30) days following the discovery cut-

 3        off date that LR26-1(b)(4) presumptively sets for filing dispositive motions.

 4        Pretrial Order: The Joint Pretrial Order shall be filed by February 16, 2021, which is

 5        no later than thirty (30) days after the date set for the filing of dispositive motions.

 6 DATED this 3rd day of November, 2020.                DATED this 3rd day of November, 2020.

 7 KOELLER, NEBEKER, CARLSON                GIBBS GIDEN LOCHER TURNER
    & HALUCK, LLP                           SENET & WITTBRODT LLP
 8
   By:     /s/Nathaniel T. Collins          By:     /s/Steven Mack
 9     ANDREW C. GREEN, ESQ.                    STEVEN MACK, ESQ.
       Nevada Bar No. 9399                      Nevada Bar No. 4000
10     NATHANIEL T. COLLINS, ESQ.               1140 N. Town Center Drive, Suite 300
       Nevada Bar. No. 15027                    Las Vegas, NV 89144
11     400 S. 4th Street, Suite 600             Attorneys for Plaintiffs,
       Las Vegas, NV 89101                      DARLENE CARTER and DAVID
12     Attorneys for Defendant,                 BIANCO
       LIBERTY INSURANCE CORPORATION
13     erroneously sued as LIBERTY MUTUAL
       INSURANCE and LIBERTY MUTUAL
14     INSURANCE CORPORATION
                                          IT IS ORDERED that ECF No. 25 is
15                                     ORDER
                                          GRANTED. However, the parties are
16         IT IS SO ORDERED.              advised that they have already been
                                          given a lengthy period in which to
17                                      UNITED   STATES
                                          complete          MAGISTRATE
                                                      discovery.          JUDGE
                                                                 Accordingly, the
                                          parties must make every effort to
18                                      DATED:
                                          complete discovery in this period. The
19 Respectfully Submitted by:             Court will not be inclined to continue
                                          to grant discovery extensions.
20 KOELLER, NEBEKER CARLSON
   & HALUCK, LLP
21                                        IT IS SO ORDERED
   By:     /s/ Nathaniel T. Collins
22     ANDREW C. GREEN, ESQ.              DATED: 3:42 pm, November 04, 2020
       Nevada Bar No. 9399
23     NATHANIEL T. COLLINS, ESQ.
       Nevada Bar No. 15027
24     400 S. 4th Street, Suite 600
       Las Vegas, NV 89101                BRENDA WEKSLER
25     Attorneys for Defendant,           UNITED STATES MAGISTRATE JUDGE
       LIBERTY INSURANCE CORPORATION
26     erroneously sued as LIBERTY MUTUAL
       INSURANCE and LIBERTY MUTUAL
27     INSURANCE CORPORATION

28

                                                  Page 4 of 4                             606319
